                                             Case 3:18-cv-07653-JD Document 43 Filed 02/03/20 Page 1 of 15




                                    1   George M. Lee (SBN 172982)
                                           gml@seilerepstein.com
                                    2   SEILER EPSTEIN LLP
                                        275 Battery Street, Suite 1600
                                    3   San Francisco, CA 94111
                                        Phone: (415) 979-0500
                                    4   Fax: (415) 979-0511
                                    5   Attorneys for Plaintiffs
                                        CHAD LINTON, PAUL MCKINLEY STEWART,
                                    6   KENDALL JONES, FIREARMS POLICY FOUNDATION,
                                        FIREARMS POLICY COALITION,
                                    7   SECOND AMENDMENT FOUNDATION,
                                        THE CALGUNS FOUNDATION and MADISON
                                    8   SOCIETY FOUNDATION
                                    9
                                   10
                                                                     UNITED STATES DISTRICT COURT
                                   11
                                   12                            NORTHERN DISTRICT OF CALIFORNIA
                                   13
                                        CHAD LINTON, et al.,                                    Case No. 3:18-cv-07653-JD
SEILER EPSTEIN LLP




                                   14
                Attorneys at Law




                                                  Plaintiffs,                                   PLAINTIFFS’ REPLY MEMORANDUM IN
                                   15
                                                                                                SUPPORT OF MOTION FOR PRELIMINARY
                                   16          vs.                                              INJUNCTION

                                   17   XAVIER BECERRA, in his official capacity as             Date:    February 13, 2020
                                        Attorney General of California, et al.,                 Time:    10:00 a.m.
                                   18                                                           Courtroom 11, 19th Floor
                                   19             Defendants.                                   Judge:   Hon. James Donato

                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28


                                                                                            i
                                           PLAINTIFFS’ REPLY MEMORANDUM IN SUPPORT OF MOTION FOR PRELIM. INJUNCTION | CASE NO. 3:18-cv-7653-JD
                                               Case 3:18-cv-07653-JD Document 43 Filed 02/03/20 Page 2 of 15




                                    1                                                     TABLE OF CONTENTS
                                    2   I.       ARGUMENT IN REPLY ...........................................................................................................1
                                    3
                                                 A. PLAINTIFFS HAVE SHOWN A LIKELIHOOD OF SUCCESS ON THE MERITS. ........................1
                                    4
                                    5                1. Plaintiffs’ As-Applied Second Amendment Challenge is Appropriate. ...................1
                                    6
                                                     2. Plaintiffs’ Underlying Convictions Were Vacated and Cannot be Used by
                                    7
                                                        Defendants to Deny Plaintiffs’ Fundamental Rights. ...............................................2
                                    8
                                    9            B. DEFENDANTS HAVE NOT JUSTIFIED THE STATE’S REFUSAL TO PROVIDE FULL FAITH
                                                    AND CREDIT TO THE JUDGMENTS OF ANOTHER STATE’S COURTS. .................................5
                                   10
                                   11                1. Defendants Have Not Established a Jurisdictional Challenge to the State Court
                                                        Judgments. .................................................................................................................5
                                   12
                                   13                2. There is No Subordination to Another State’s Law by Honoring Foreign
SEILER EPSTEIN LLP




                                   14                   Judgments. .................................................................................................................6
                Attorneys at Law




                                   15
                                                     3. The State Cannot Purport to “Punish” an Individual for Crimes Committed in
                                   16                   Another State. ............................................................................................................8
                                   17
                                                 C. DEFENDANTS HAVE PRESENTED NO CASE FOR HARM TO THE PUBLIC INTEREST IN
                                   18               GRANTING AS-APPLIED RELIEF TO THESE INDIVIDUAL PLAINTIFFS. ............................10
                                   19
                                        II.      CONCLUSION ......................................................................................................................11
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28


                                                                                                            ii
                                              PLAINTIFFS’ REPLY MEMORANDUM IN SUPPORT OF MOTION FOR PRELIM. INJUNCTION | CASE NO. 3:18-cv-7653-JD
                                               Case 3:18-cv-07653-JD Document 43 Filed 02/03/20 Page 3 of 15




                                    1                                                  TABLE OF AUTHORITIES
                                    2   Cases

                                    3   Adam v. Saenger, 303 U.S. 59, 58 S.Ct. 454 (1938) .......................................................................6
                                    4   Alaska Packers Ass'n v. Indus. Acc. Comm'n, 294 U.S. 532, 55 S.Ct. 518 (1935) .........................6
                                    5
                                        Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127 (9th Cir. 2011) .....................................10
                                    6
                                        Baker v. Gen. Motors Corp., 522 U.S. 222, 118 S.Ct. 657 (1998) ..................................................7
                                    7
                                    8   Cascadia Wildlands v. Scott Timber Co., 715 F. App'x 621 (9th Cir. 2017) ................................10

                                    9   District of Columbia v. Heller, 554 U.S. 570, 128 S.Ct. 2783 (2008) ........................................1, 9
                                   10   Estin v. Estin, 334 U.S. 541 (1948) .................................................................................................7
                                   11
                                        Finstuen v. Crutcher, 496 F.3d 1139 (10th Cir. 2007) ....................................................................7
                                   12
                                        G & V Lounge, Inc. v. Mich. Liquor Control Com'n, 23 F.3d 1071 (6th Cir. 1994) .....................10
                                   13
SEILER EPSTEIN LLP




                                        Gamble v. United States, 139 S.Ct. 1960 (2019) .........................................................................8, 9
                                   14
                Attorneys at Law




                                   15   Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364 (1994) ...............................................................3

                                   16   Jorgensen v. Cassiday, 320 F.3d 906 (9th Cir. 2003) ...................................................................11
                                   17
                                        Magnolia Petroleum Co. v. Hunt, 320 U.S. 430, 64 S.Ct. 208 (1943) ............................................7
                                   18
                                        McDonald v. City of Chicago, 561 U.S. 742, 130 S.Ct. 3020 (2010) .............................................9
                                   19
                                        Melendres v. Arpaio, 965 F.3d 990 (9th Cir. 2012) ......................................................................10
                                   20
                                   21   Milliken v. Meyer, 311 U.S. 457, 61 S.Ct. 339 (1940) ....................................................................6

                                   22   Nat. Assur. Co. v. N. Carolina Life & Acc. & Health Ins. Guar. Ass'n,
                                          455 U.S. 691, 102 S.Ct. 1357 (1982)...........................................................................................6
                                   23
                                   24   Nevada v. Hall, 440 U.S. 410 (1979) ..............................................................................................6

                                   25   Pac. Employers Ins. Co. v. Indus. Accident Comm., 306 U.S. 493 (1939)......................................6
                                   26   People v. Park, 56 Cal.4th 782 (2013) ............................................................................................4
                                   27
                                        Preminger v. Principi, 422 F.3d 815 (9th Cir. 2005) ....................................................................10
                                   28


                                                                                                         iii
                                             PLAINTIFFS’ REPLY MEMORANDUM IN SUPPORT OF MOTION FOR PRELIM. INJUNCTION | CASE NO. 3:18-cv-7653-JD
                                                Case 3:18-cv-07653-JD Document 43 Filed 02/03/20 Page 4 of 15




                                    1   Roberts v. City of Fairbanks, --- F.3d ---, 2020 WL 356959,
                                          20 Cal. Daily Op. Serv. 488 (9th Cir. No. 18-35938, Jan. 22, 2020) ......................................3, 4
                                    2
                                    3   Sammartano v. First Judicial Dist. Court, in & for Cty. of Carson City,
                                          303 F.3d 959 (9th Cir. 2002) .....................................................................................................10
                                    4
                                        Shuting Kang v. Harrison, No. 3:18-CV-05399-JD,
                                    5     2019 WL 4645723 (N.D. Cal. Aug. 13, 2019) ..........................................................................11
                                    6
                                        State v. Brown, 2 N. C. 100 (1794) ..................................................................................................8
                                    7
                                        U.S. v. Swanson, 947 F.2d 914 (11th Cir. 1991) .............................................................................3
                                    8
                                        United States v. Fowler, 198 F.3d 808 (11th Cir. 1999) .............................................................2, 3
                                    9
                                   10   United States v. Phillips, 827 F.3d 1171 (9th Cir. 2016).................................................................2

                                   11   United States v. Torres, 789 F. App'x 655, 657 (9th Cir. 2020) ......................................................1
                                   12
                                        V.L. v. E.L., --- U.S. --- 136 S.Ct. 1017 (2016) .......................................................................6, 7, 8
                                   13
                                        Williams v. North Carolina, 317 U.S. 287 (1942) ...........................................................................7
SEILER EPSTEIN LLP




                                   14
                Attorneys at Law




                                   15   Statutes
                                   16
                                        18 U.S.C. § 921................................................................................................................................3
                                   17
                                        18 U.S.C. § 922(g) .......................................................................................................................2, 3
                                   18
                                   19   28 U.S.C. § 1738..............................................................................................................................5

                                   20   42 U.S.C. § 1983..........................................................................................................................3, 7

                                   21   Cal. Pen. Code § 29800 .......................................................................................................1, 2, 4, 5
                                   22
                                        Cal. Pen. Code § 30305 ...........................................................................................................1, 2, 5
                                   23
                                        Cal. Pen. Code §17(b) ..................................................................................................................4, 5
                                   24
                                   25   Other Authorities
                                   26
                                        Joseph Greenlee, The Historical Justification for Prohibiting Dangerous Persons From
                                   27     Possessing Arms, WYOMING LAW REVIEW, forthcoming (currently available at:
                                          https://papers.ssrn.com/sol3/papers.cfm?abstract_id=3509040) .................................................2
                                   28


                                                                                                              iv
                                             PLAINTIFFS’ REPLY MEMORANDUM IN SUPPORT OF MOTION FOR PRELIM. INJUNCTION | CASE NO. 3:18-cv-7653-JD
                                              Case 3:18-cv-07653-JD Document 43 Filed 02/03/20 Page 5 of 15




                                    1                                        I.       ARGUMENT IN REPLY
                                    2   A.      PLAINTIFFS HAVE SHOWN A LIKELIHOOD OF SUCCESS ON THE MERITS.
                                    3           1.       Plaintiffs’ As-Applied Second Amendment Challenge is Appropriate.
                                    4           Defendants’ Opposition, which relies heavily on their characterization of Pen. Code
                                    5   sections 29800 and 30305 as “longstanding prohibitions,” misses the nature of plaintiffs’ claims.
                                    6   Firstly, plaintiffs seek to enjoin defendants’ policies and enforcement practices1 which prevent
                                    7   them from keeping firearms, for all lawful purposes including but not limited to self-defense in
                                    8   the home, on an as-applied basis, and not merely the statutes sitting alone. And such as-applied
                                    9   relief is both permissible and appropriate.
                                   10           Plaintiffs are specifically bringing this motion as a necessary extension of their complaint
                                   11   challenging “the State of California’s laws, policies, practices, and customs, as promulgated,
                                   12   implemented and enforced by the Defendants, which refuse to honor the judgments of other
                                   13   states that vacated or otherwise exonerated those disqualifying convictions, and which otherwise
SEILER EPSTEIN LLP




                                   14   refuse to honor the out-of-state restoration of an individual’s firearms rights, and to the extent
                Attorneys at Law




                                   15   that it forms the basis of the Department’s enforcement practices, California Pen. Code §§ 29800
                                   16   and 30305 as applied. (First Am. Complaint, ECF No. 36, ¶ 3, emphasis added.) The relief
                                   17   sought in this motion, likewise, is made on an as-applied basis. (See Plaintiffs’ Memo. at 15:3-6;
                                   18   Proposed Order.)
                                   19           Such as-applied relief is not foreclosed, even if it ultimately involves the purported
                                   20   “longstanding prohibitions on the possession of firearms by felons” as mentioned in dicta by
                                   21   Heller. See, United States v. Torres, 789 F. App'x 655, 657 (9th Cir. 2020) (Lee J., concurring)
                                   22   (“I do not believe either the Supreme Court or the Ninth Circuit has explicitly held that felons are
                                   23   categorically barred from bringing as-applied Second Amendment challenges to [18 U.S.C.] §
                                   24
                                   25   1
                                         Plaintiffs requested the Department of Justice produce its written policies pertaining to the
                                        treatment of out-of-state felony convictions that have been set aside or vacated in their respective
                                   26   states of origin. (Lee Supp. Decl., ¶ 3.) The documents the defendants produced did not contain
                                        any express written policy, but only included a document entitled, “Background Clearance Unit
                                   27   [¶] DROS PROCEDURES” which the Department of Justice, Bureau of Firearms uses to process
                                   28   background checks in connection with firearms purchases and transfers generally. (Id., ¶ 4; Ex.
                                        B.) Defendants have otherwise taken the position that the Department’s policy is simply a literal
                                        interpretation of Penal Code § 29800(a), and therefore, produced a copy of the statute itself.

                                                                                             1
                                             PLAINTIFFS’ REPLY MEMORANDUM IN SUPPORT OF MOTION FOR PRELIM. INJUNCTION | CASE NO. 3:18-cv-7653-JD
                                              Case 3:18-cv-07653-JD Document 43 Filed 02/03/20 Page 6 of 15




                                    1   922(g)(1). While facial challenges to § 922(g)(1) are foreclosed, the door appears to remain ajar
                                    2   on whether someone can pursue an as-applied Second Amendment challenge in circumstances
                                    3   where the underlying felony is so minor or regulatory in nature and has no analogue in the
                                    4   Founding era.”) And in United States v. Phillips, 827 F.3d 1171 (9th Cir. 2016), the Ninth
                                    5   Circuit recognized that “there are good reasons to be skeptical of the constitutional correctness of
                                    6   categorical, lifetime bans on firearm possession by all felons.” 827 F.3d at 1174 (emphasis
                                    7   original). In Phillips, the court affirmed the defendant’s conviction under section 922(g)(1), but
                                    8   noted the scholarly disagreement over whether the practice of lifetime bans on firearm ownership
                                    9   by felons was historically justified, and under what theory.2 827 F.3d at 1174 n.2. Ultimately,
                                   10   though the court affirmed the conviction, it noted that “there may be some good reasons to be
                                   11   skeptical about the correctness of the current framework of analyzing the Second Amendment
                                   12   rights of felons.” Id. at 1176.
                                   13             Defendants’ asserted justification for sections 29800 and 30305, framed as if this were a
SEILER EPSTEIN LLP




                                   14   facial challenge, misses the mark. The offenses constituting plaintiffs’ underlying convictions in
                Attorneys at Law




                                   15   other states were non-violent, equivalent to “wobblers” in the State of California, and did not
                                   16   involve the imposition of a prison sentence. Moreover, plaintiffs are not felons, as their
                                   17   convictions were set aside, vacated and dismissed in their respective states of origin. But even
                                   18   were they to be considered prior felons, plaintiffs have rebutted any presumptions in defendants’
                                   19   favor and shown that defendants cannot unconstitutionally continue to restrict their fundamental
                                   20   rights.
                                   21             2.     Plaintiffs’ Underlying Convictions Were Vacated and Cannot be Used by
                                                         Defendants to Deny Plaintiffs’ Fundamental Rights.
                                   22
                                                  To the ultimate point of their Second Amendment claim, plaintiffs’ convictions were
                                   23
                                        adjudged to have been vacated, expunged, and/or set aside under the laws of those states by
                                   24
                                        courts of competent jurisdiction. Defendants’ Opposition claims that plaintiffs have cited United
                                   25
                                        States v. Fowler, 198 F.3d 808 (11th Cir. 1999) “for the proposition that they can [automatically]
                                   26
                                   27
                                        2
                                         See, Joseph Greenlee, The Historical Justification for Prohibiting Dangerous Persons From
                                   28   Possessing Arms, WYOMING LAW REVIEW, forthcoming (manuscript currently available online
                                        at: https://papers.ssrn.com/sol3/papers.cfm?abstract_id=3509040).

                                                                                            2
                                            PLAINTIFFS’ REPLY MEMORANDUM IN SUPPORT OF MOTION FOR PRELIM. INJUNCTION | CASE NO. 3:18-cv-7653-JD
                                             Case 3:18-cv-07653-JD Document 43 Filed 02/03/20 Page 7 of 15




                                    1   possess firearms in California because federal law does not prohibit possession.” (Opp. at 11:16-
                                    2   18). But plaintiffs clearly and expressly cited Fowler not for any implication that federal law
                                    3   supersedes California law, but for the proposition that the felony conviction there was deemed to
                                    4   have been nullified. And if nullified, in essence, it was voided or invalidated for purposes of
                                    5   prohibiting the possession of firearms.
                                    6           Fowler was a criminal case, in which the defendant had been convicted of the federal
                                    7   felon-in-possession statute, 18 U.S.C. § 922(g)(1), a statute not at issue in the present case, but
                                    8   after he had received a certificate granting him restoration of his civil rights. 198 F.3d at 809.
                                    9   The Eleventh Circuit, following its precedent in U.S. v. Swanson, 947 F.2d 914 (11th Cir. 1991),
                                   10   held that the federal prohibition did not apply, and reversed the conviction. See also, 18 U.S.C.
                                   11   § 921(a)(20)(B). In examining Alabama law, the court in Fowler stated that a restoration of “all
                                   12   civil and political rights,” without limitation, meant that it nullified “any and all legal
                                   13   incapacities,” including the right to possess firearms.” Fowler, 198 F.3d at 809–10.
SEILER EPSTEIN LLP




                                   14           Most recently, the Ninth Circuit itself has touched upon this issue, indirectly. In Roberts
                Attorneys at Law




                                   15   v. City of Fairbanks, --- F.3d ---, 2020 WL 356959, 20 Cal. Daily Op. Serv. 488 (9th Cir. No. 18-
                                   16   35938, Jan. 22, 2020), the Court considered the specific question of whether plaintiffs in a §
                                   17   1983 case may recover damages if the convictions underlying their claims were vacated pursuant
                                   18   to a settlement agreement. According to the majority opinion, “[t]he answer depends on whether
                                   19   such a vacatur serves to invalidate the convictions and thus renders the related § 1983 claims
                                   20   actionable notwithstanding Heck.”3 The Court considered whether the plaintiffs’ convictions had
                                   21   been “declared invalid by a state tribunal” by virtue of a settlement agreement which would thus
                                   22   allow them to sue for damages under § 1983. 2020 WL 356959 at *6. The Court stated:
                                   23   “Because all convictions here were vacated and underlying indictments ordered dismissed, there
                                   24   remains no outstanding criminal judgment nor any charges pending against Plaintiffs.” 2020 WL
                                   25   356959, at *6. And in so holding that the plaintiffs were not barred by Heck from pursuing §
                                   26
                                   27
                                        3
                                   28    Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364 (1994). In Heck, the Supreme Court adopted
                                        a version of the common law’s favorable-termination rule for § 1983 damages cases that “call
                                        into question the lawfulness of conviction or confinement,” and stated that a plaintiff could

                                                                                            3
                                            PLAINTIFFS’ REPLY MEMORANDUM IN SUPPORT OF MOTION FOR PRELIM. INJUNCTION | CASE NO. 3:18-cv-7653-JD
                                             Case 3:18-cv-07653-JD Document 43 Filed 02/03/20 Page 8 of 15




                                    1   1983 claims, the Court observed: “According to Black's Law Dictionary, the definition of
                                    2   ‘vacate’ is ‘to nullify or cancel; make void; invalidate.’ Black's Law Dictionary 1782 (10th ed.
                                    3   2014)[.]” 2020 WL 356959, at *6 (emphasis original).
                                    4          These cases support plaintiffs’ contention here that their underlying convictions, having
                                    5   been set aside and/or vacated, means they were nullified and invalidated.
                                    6          Defendants have claimed that their policy is simply a straightforward and literal reading
                                    7   of Cal. Penal Code § 29800(a) which states: “[a]ny person who has been convicted of . . . a
                                    8   felony under the laws of the United States, the State of California, or any other state . . . and who
                                    9   owns, purchases, receives, or has in possession or under custody or control any firearm is guilty
                                   10   of a felony.” But to say that theirs is a literal reading of section 29800, and that “once convicted,
                                   11   forever convicted,” ignores that the State itself disregards prior felony convictions under these
                                   12   statutes, under certain circumstances. Certain felony convictions, i.e., “wobblers” suffered in the
                                   13   State of California, upon the successful completion of probation, may subsequently be reduced to
SEILER EPSTEIN LLP




                                   14   misdemeanors pursuant to Penal Code § 17(b), and then dismissed. This is commonly done “on
                Attorneys at Law




                                   15   application of the defendant.” Pen. Code § 17(b)(3). As the California Supreme Court explained
                                   16   in People v. Park, 56 Cal.4th 782 (2013), in its present form, section 17(b)(3) allows the court to
                                   17   reduce a wobbler felony conviction to a misdemeanor at the time probation is granted or at a
                                   18   later time – for example, when the defendant has successfully completed probation. 56 Cal.4th
                                   19   at 793. And thus, under the statutory language, a wobbler “becomes a misdemeanor” for all
                                   20   purposes under section 17(b)(3), subject to the trial court’s discretion. Id.
                                   21          The Department of Justice recognizes this post-conviction transmutation of a felony
                                   22   conviction to a misdemeanor, by a court, to allow the purchase/possession of firearms. (See Lee
                                   23   Supp. Decl., Exhibit B, p. 081: “A reduction to a misdemeanor pursuant to PC Section 17
                                   24   restores the person’s right to possess a firearm.”) But to say that the felony conviction never
                                   25   existed at all, and therefore does not bar firearms ownership, is simply to accept a legal fiction.
                                   26   Perhaps the State is willing to accept this legal fiction because it is required to, under the plain
                                   27
                                   28   satisfy this requirement, among others, by showing that the conviction was “declared invalid by a
                                        state tribunal authorized to make such determination.” 512 U.S. at 483.

                                                                                            4
                                            PLAINTIFFS’ REPLY MEMORANDUM IN SUPPORT OF MOTION FOR PRELIM. INJUNCTION | CASE NO. 3:18-cv-7653-JD
                                              Case 3:18-cv-07653-JD Document 43 Filed 02/03/20 Page 9 of 15




                                    1   language of section 17(b). Perhaps it does so begrudgingly. However, a California court’s
                                    2   reduction of a felony conviction to a misdemeanor, and its subsequent dismissal, is not a denial
                                    3   that a felony conviction existed in the first place, and it certainly merits no greater inherent
                                    4   authority than another state’s court’s decision to subsequently vacate, set aside and dismiss a
                                    5   felony conviction under its own laws. In both cases, the person “has been convicted” of a felony,
                                    6   a metaphysical fact which the State cannot simply choose to deny when it chooses to.
                                    7           Plaintiffs have thus established entitlement to relief from defendants’ enforcement of
                                    8   Penal Code §§ 29800 and 30305 as applied to their individual circumstances. Defendants’
                                    9   policies and enforcement practices are an absolute, total prohibition on the possession of firearms
                                   10   and ammunition by persons convicted of certain crimes that were later vacated by the appropriate
                                   11   courts in other states. As plaintiffs have demonstrated a likelihood of prevailing on the merits of
                                   12   their Second Amendment claim, preliminary injunctive relief should be granted in their favor.
                                   13
SEILER EPSTEIN LLP




                                   14   B.      DEFENDANTS HAVE NOT JUSTIFIED THE STATE’S REFUSAL TO PROVIDE FULL FAITH
                Attorneys at Law




                                                AND CREDIT TO THE JUDGMENTS OF ANOTHER STATE’S COURTS.
                                   15
                                   16           Plaintiffs have established that they will prevail on their claims under the Full Faith and

                                   17   Credit Clause, art. IV § 1 of the Constitution, and its enabling statute, 28 U.S.C. § 1738. In

                                   18   response, defendants claim that the state courts lacked jurisdiction, and that honoring those

                                   19   judgments would somehow require California to “subordinate” its laws to the laws of other

                                   20   states. Neither argument has merit.

                                   21           1.       Defendants Have Not Established a Jurisdictional Challenge to the State
                                                         Court Judgments.
                                   22
                                                Defendants’ Opposition, citing a trio of Supreme Court cases, suggests the “jurisdictional
                                   23
                                        exception” to the Full Faith and Credit Clause’s requirement that a state honor the judgments of
                                   24
                                        its sister states applies here. Defendants misstate what that exception is.
                                   25
                                                The jurisdictional question arises where a court calls into question whether the court from
                                   26
                                        which the judgment originated had subject matter or personal jurisdiction over the relevant
                                   27
                                        parties in the first place. See, Underwriters Nat. Assur. Co. v. N. Carolina Life & Acc. & Health
                                   28
                                        Ins. Guar. Ass'n, 455 U.S. 691, 705, 102 S.Ct. 1357, 1366 (1982) (“[B]efore a court is bound by

                                                                                             5
                                             PLAINTIFFS’ REPLY MEMORANDUM IN SUPPORT OF MOTION FOR PRELIM. INJUNCTION | CASE NO. 3:18-cv-7653-JD
                                             Case 3:18-cv-07653-JD Document 43 Filed 02/03/20 Page 10 of 15




                                    1   the judgment rendered in another State, it may inquire into the jurisdictional basis of the foreign
                                    2   court's decree. If that court did not have jurisdiction over the subject matter or the relevant
                                    3   parties, full faith and credit need not be given.”) And thus, “before a court is bound by [a]
                                    4   judgment rendered in another State, it may inquire into the jurisdictional basis of the foreign
                                    5   court's decree.” V.L. v. E.L., --- U.S. --- 136 S.Ct. 1017, 1020 (2016) (citing Adam v. Saenger,
                                    6   303 U.S. 59, 62, 58 S.Ct. 454 (1938)). But, the Court in V.L. continued, “[t]hat jurisdictional
                                    7   inquiry […] is a limited one. ‘[I]f the judgment on its face appears to be a ‘record of a court of
                                    8   general jurisdiction, such jurisdiction over the cause and the parties is to be presumed unless
                                    9   disproved by extrinsic evidence, or by the record itself.’” V.L. v. E.L., 136 S.Ct at 1020 (citing
                                   10   Milliken v. Meyer, 311 U.S. 457, 462, 61 S.Ct. 339, 342 (1940)). Thus, the Court has adopted a
                                   11   presumption that when a court of general jurisdiction renders a judgment, it has jurisdiction to
                                   12   render that judgment. Milliken, 311 U.S. at 462.
                                   13          Here, there is no actual question that the courts of Washington, Arizona and Texas had
SEILER EPSTEIN LLP




                                   14   both subject matter and personal jurisdiction to render final judgments over their own criminal
                Attorneys at Law




                                   15   proceedings. Defendants have not brought that into question, nor have they provided any
                                   16   evidence calling their jurisdiction into question. The jurisdictional exception to the Full Faith
                                   17   and Credit Clause simply does not apply.
                                   18          2.       There is No Subordination to Another State’s Law by Honoring Foreign
                                                        Judgments.
                                   19
                                               Defendants also assert that the Full Faith and Credit Clause does not compel a state to
                                   20
                                        subordinate its laws to the “conflicting” laws of another state. (Opp. at p. 14.) Yet,
                                   21
                                        confoundingly, defendants continue to support this claim by citing the same three cases which
                                   22
                                        pertain to the legislative acts of other states, and not court judgments. See, Pac. Employers Ins.
                                   23
                                        Co. v. Indus. Accident Comm., 306 U.S. 493 (1939) (involving conflicting workers’
                                   24
                                        compensation statute); Nevada v. Hall, 440 U.S. 410 (1979) (the Clause did not require
                                   25
                                        California to apply a statutory defense limiting tort damages against the State of Nevada); Alaska
                                   26
                                        Packers Ass'n v. Indus. Acc. Comm'n, 294 U.S. 532, 548, 55 S.Ct. 518, 524 (1935) (“It follows
                                   27
                                        that not every statute of another state will override a conflicting statute of the forum by virtue of
                                   28
                                        the full faith and credit clause”) (all cited in defendants’ Opp. at 14.) And thus, defendants

                                                                                            6
                                            PLAINTIFFS’ REPLY MEMORANDUM IN SUPPORT OF MOTION FOR PRELIM. INJUNCTION | CASE NO. 3:18-cv-7653-JD
                                            Case 3:18-cv-07653-JD Document 43 Filed 02/03/20 Page 11 of 15




                                    1   continue to conflate the two concepts, wholly ignoring the recognized difference between
                                    2   legislative enactments and judgments. The challenge here involves the State’s refusal to honor
                                    3   the court judgments of other states, not their legislative enactments. Baker v. Gen. Motors Corp.,
                                    4   522 U.S. 222, 233, 118 S.Ct. 657 (1998) (“Regarding judgments, however, the full faith and
                                    5   credit obligation is exacting. A final judgment in one State, if rendered by a court with
                                    6   adjudicatory authority over the subject matter and persons governed by the judgment, qualifies
                                    7   for recognition throughout the land.”) See also, Magnolia Petroleum Co. v. Hunt, 320 U.S. 430,
                                    8   437, 64 S.Ct. 208 (1943) (“The full faith and credit clause and the Act of Congress implementing
                                    9   it have, for most purposes, placed a judgment on a different footing from a statute of one state,
                                   10   judicial recognition of which is sought in another”).
                                   11           The Supreme Court has expressly rejected any idea that a state may disregard the full
                                   12   faith and credit obligation simply because the state finds the policy behind the out-of-state
                                   13   judgment abhorrent to its own public policies. Again, there is no “roving public policy
SEILER EPSTEIN LLP




                                   14   exception” to the full faith and credit due judgments. Baker, 522 U.S. at 233; Estin v. Estin, 334
                Attorneys at Law




                                   15   U.S. 541, 546 (1948); Williams v. North Carolina, 317 U.S. 287 (1942); V.L. v. E.L., 136 S.Ct. at
                                   16   1020.
                                   17           In Finstuen v. Crutcher, 496 F.3d 1139 (10th Cir. 2007), the Tenth Circuit held that
                                   18   Oklahoma’s refusal to recognize adoptions “by more than one individual of the same sex from
                                   19   any other state or foreign jurisdiction” was unconstitutional, and required Oklahoma to issue an
                                   20   amended birth certificate listing as parents both members of a California same-sex couple who
                                   21   legally adopted a child born in Oklahoma. Id. at 1141-42. The Tenth Circuit granted relief in an
                                   22   action brought under section 1983. The “public policy” codified by Oklahoma statute was
                                   23   plainly meant to prevent recognition of adoptions by same-sex couples. Finstuen, 496 F.3d at
                                   24   1148. And although the State of Oklahoma was understandably squeamish about expressly
                                   25   restating those “public policy” goals on appeal, it did contend “that requiring Oklahoma to
                                   26   recognize an out-of-state adoption judgment would be tantamount to giving the sister state
                                   27   control over the effect of its judgment in Oklahoma.” Id. at 1153. The court rejected that
                                   28   argument, and held that Oklahoma’s “refusal to recognize final adoption orders of other states


                                                                                            7
                                            PLAINTIFFS’ REPLY MEMORANDUM IN SUPPORT OF MOTION FOR PRELIM. INJUNCTION | CASE NO. 3:18-cv-7653-JD
                                             Case 3:18-cv-07653-JD Document 43 Filed 02/03/20 Page 12 of 15




                                    1   that permit adoption by same-sex couples” was unconstitutional. Id. See also, V.L. v. E.L., 136
                                    2   S.Ct. at 1020 (the Full Faith and Credit Clause required Alabama to recognize a same-sex
                                    3   couple’s adoption order awarding the petitioner custody in Georgia).
                                    4          Defendants here cast the State’s policy as an extension of its police power. (Opp. at
                                    5   12:22-24.) But no matter how the State frames it, ultimately, it is attempting to cram a public
                                    6   policy exception into a constitutional prohibition the Supreme Court has made very clear. Public
                                    7   policy is simply not a reason to deny a person legal rights that have expressly been adjudicated
                                    8   elsewhere, no matter how much California, Oklahoma, Alabama, or any other state might detest
                                    9   the outcome. Defendants’ generalized complaint about the supposed subordination of the State’s
                                   10   public policy is therefore and simply not relevant.
                                   11          3.       The State Cannot Purport to “Punish” an Individual for Crimes Committed
                                                        in Another State.
                                   12
                                               Defendants cite Gamble v. United States, 139 S.Ct. 1960 (2019) for the proposition that
                                   13
SEILER EPSTEIN LLP




                                        different sovereigns have the right “to punish the same offense.” (Opp. at 12:25-27). Firstly, we
                                   14
                Attorneys at Law




                                        do not see how application of the dual sovereignty rule, as applied to the double jeopardy clause
                                   15
                                        of the Fifth Amendment, has anything to do with this case. Gamble addressed, exclusively, the
                                   16
                                        dual-sovereignty doctrine in its traditional context of an offense punished by both the national
                                   17
                                        and state governments, i.e., the “dual sovereigns” at issue, as a principle of federalism. There
                                   18
                                        was no consideration as to whether the two sovereigns at issue were wholly separate states. And
                                   19
                                        the one case that the majority opinion in Gamble cited that touches upon two states (or
                                   20
                                        territories) punishing a thief for the same offense of stealing a horse, State v. Brown, 2 N. C. 100,
                                   21
                                        101 (1794), seemed to actually support Gamble’s position, as that case seemingly rejected
                                   22
                                        concurrent state jurisdiction in concluding that successive prosecutions for the same offense was
                                   23
                                        against natural justice,’ and “‘therefore [it could] not believe it to be law.’” Gamble, 139 S.Ct. at
                                   24
                                        2005 (Gorsuch, J., dissenting).
                                   25
                                               In their Opposition, defendants framed their laws, policies and enforcement practices as
                                   26
                                        punitive in nature, and concede that they seek to “punish” people like Messrs. Linton, Stewart
                                   27
                                        and Jones for crimes committed in other states. Indeed, the very words used by the Attorney
                                   28
                                        General are troubling: “even though a sister state may have chosen to set aside a conviction in

                                                                                            8
                                            PLAINTIFFS’ REPLY MEMORANDUM IN SUPPORT OF MOTION FOR PRELIM. INJUNCTION | CASE NO. 3:18-cv-7653-JD
                                             Case 3:18-cv-07653-JD Document 43 Filed 02/03/20 Page 13 of 15




                                    1   that state and restore an individual’s ability to possess a firearm in that state, California
                                    2   independently retains its lawful authority to draft its own criminal laws, regulate firearms, and
                                    3   provide for the protection of its citizens.” (Opp. at 13:22-25, citing Gamble, 139 S.Ct. at 1965.)
                                    4   Defendants appear to admit that their prohibition on the possession of firearms – a deprivation of
                                    5   an enumerated, fundamental constitutional right – is a form of retributive justice applied against
                                    6   plaintiffs and others like them for crimes committed (and vacated) long ago in other
                                    7   jurisdictions.
                                    8           If we take defendants at their word, and they actually see their role in depriving an
                                    9   individual of an enumerated constitutional right as a justifiable “punishment” for crimes
                                   10   committed in other states, we must further ask: What is the adjudicative process that they use to
                                   11   separately “punish” these crimes? What tribunal, or even mere administrative process, or other
                                   12   fact-finding procedure is used to justify this continuing, separate punishment? What process is
                                   13   due to the presumed offender before important constitutional rights here can be categorically and
SEILER EPSTEIN LLP




                                   14   totally denied?
                Attorneys at Law




                                   15           If they are, indeed, punishing plaintiffs and others like them, then that startling reality
                                   16   even more begs the relief plaintiffs’ motion seeks. But even if defendants were being
                                   17   hyperbolic, and are not actually “punishing” plaintiffs and similarly situated individuals, they are
                                   18   relying solely on the fact of conviction, while wholly discarding the subsequent determinations
                                   19   setting aside, vacating or dismissing those convictions. If defendants are true to their own
                                   20   policies, that “[t]he laws of that particular state where the conviction occurred apply” in
                                   21   interpreting foreign criminal records (Lee Supp. Decl., Exhibit B, p. 1), then they cannot choose
                                   22   to accept the one fact of prior conviction while ignoring the fact that the convictions were
                                   23   vacated, set aside, and dismissed.
                                   24           The right recognized in Heller is not a “second-class right, subject, subject to an entirely
                                   25   different body of rules than the other Bill of Rights guarantees[.]” McDonald v. City of Chicago,
                                   26   561 U.S. 742, 780, 130 S.Ct. 3020, 3044 (2010). The State of California cannot choose to accept
                                   27   another state’s judicial determination of guilt, and wholly ignore subsequent action that rendered
                                   28   the conviction nullified and void.


                                                                                            9
                                            PLAINTIFFS’ REPLY MEMORANDUM IN SUPPORT OF MOTION FOR PRELIM. INJUNCTION | CASE NO. 3:18-cv-7653-JD
                                             Case 3:18-cv-07653-JD Document 43 Filed 02/03/20 Page 14 of 15




                                    1   C.      DEFENDANTS HAVE PRESENTED NO CASE FOR HARM TO THE PUBLIC INTEREST IN
                                                GRANTING AS-APPLIED RELIEF TO THESE INDIVIDUAL PLAINTIFFS.
                                    2
                                                Defendants claim that granting plaintiffs the relief requested will harm the public interest.
                                    3
                                        (Opp. at 16.) Defendants specifically suggest that the State will be hampered and burdened by
                                    4
                                        requiring the Department of Justice to allow the purchase and possession of firearms by all
                                    5
                                        convicted felons “who […] happened to convince some authority outside of California that he
                                    6
                                        ought to have access to firearms.” (Opp. at 16:21-22.) Defendants’ suggestion it will suffer such
                                    7
                                        hardships is imagined. Again, plaintiffs are quite clearly and expressly seeking as-applied relief
                                    8
                                        in this motion. (See Memo. in support of motion at 15:3; 11:26-28.) Plaintiffs were mindful of
                                    9
                                        the admonition of this Court at the hearing on defendants’ motion to dismiss on August 22, 2019
                                   10
                                        that it would be unlikely to grant relief on a class-wide basis. Accordingly, plaintiffs very
                                   11
                                        specifically sought and seek preliminary injunctive relief on an as-applied basis.
                                   12
                                                On the other hand – and putting aside defendants’ casual shrugging off well-established
                                   13
SEILER EPSTEIN LLP




                                        authority supporting injunctive relief to prevent the threatened loss of Mr. Jones’s livelihood or
                                   14
                Attorneys at Law




                                        career – “it is always in the public interest to prevent the violation of a party’s constitutional
                                   15
                                        rights[.]” Sammartano v. First Judicial Dist. Court, in & for Cty. of Carson City, 303 F.3d 959,
                                   16
                                        974 (9th Cir. 2002) (quoting G & V Lounge, Inc. v. Mich. Liquor Control Com'n, 23 F.3d 1071,
                                   17
                                        1079 (6th Cir. 1994)); Melendres v. Arpaio, 965 F.3d 990, 1002 (9th Cir. 2012); Preminger v.
                                   18
                                        Principi, 422 F.3d 815, 826 (9th Cir. 2005) (“Generally, public interest concerns are implicated
                                   19
                                        when a constitutional right has been violated, because all citizens have a stake in upholding the
                                   20
                                        Constitution.”) Since important and fundamental constitutional rights are at stake, for all of the
                                   21
                                        plaintiffs, a preliminary injunction is in the public interest.
                                   22
                                                At the very least, plaintiffs have raised “serious questions” that go to the merits of their
                                   23
                                        claims, and the balance of hardships (i.e., the deprivation of rights for an extended period of
                                   24
                                        time, the possible loss of livelihood, career and liberty interests), as measured against the relative
                                   25
                                        hardships to the State in having to re-furnish the plaintiffs’ right to possess firearms and
                                   26
                                        ammunition, militates sharply in the plaintiffs’ favor under Alliance for the Wild Rockies v.
                                   27
                                        Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011). See also, Cascadia Wildlands v. Scott Timber
                                   28
                                        Co., 715 F. App'x 621, 624 (9th Cir. 2017).

                                                                                             10
                                             PLAINTIFFS’ REPLY MEMORANDUM IN SUPPORT OF MOTION FOR PRELIM. INJUNCTION | CASE NO. 3:18-cv-7653-JD
                                             Case 3:18-cv-07653-JD Document 43 Filed 02/03/20 Page 15 of 15




                                    1          This Court should further dispense with the filing of a bond if it concludes that there is no
                                    2   realistic likelihood of harm to defendants from enjoining their conduct. Jorgensen v. Cassiday,
                                    3   320 F.3d 906, 919 (9th Cir. 2003); Shuting Kang v. Harrison, No. 3:18-CV-05399-JD, 2019 WL
                                    4   4645723, at *2 (N.D. Cal. Aug. 13, 2019).
                                    5
                                    6                                            II.      CONCLUSION
                                    7          For the foregoing reasons, and as set forth in their motion, this Court should grant
                                    8   plaintiffs’ motions.
                                    9   Dated: February 3, 2020                           SEILER EPSTEIN LLP
                                   10
                                   11                                                     /s/ George M. Lee
                                                                                          George M. Lee
                                   12
                                                                                          Attorneys for Plaintiffs
                                   13
SEILER EPSTEIN LLP




                                   14
                Attorneys at Law




                                   15
                                   16
                                   17
                                   18
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28


                                                                                            11
                                            PLAINTIFFS’ REPLY MEMORANDUM IN SUPPORT OF MOTION FOR PRELIM. INJUNCTION | CASE NO. 3:18-cv-7653-JD
